Citation Nr: 1129481	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-09 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1969 and from April 1971 to February 1979.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  


FINDINGS OF FACT


1.  The Veteran's service-connected disabilities include residuals of a left common peroneal nerve injury and palsy, multiple metallic fragment wounds of the left leg and surgical treatment thereof, residuals of multiple fragment wounds of the right leg, diabetes mellitus and associated erectile dysfunction, residuals of a fragment wound and surgery of the left flank and abdomen, neuralgia of the median nerve of the right upper extremity, neuralgia of the median nerve of the left upper extremity, fragment wound scars  of the left upper extremity, and fragment wound scars of the left thigh.  

2.  A combined disability evaluation of 80 percent has remained in effect since June 2006.  

3.  The Veteran has completed three years of high school and has past work experience primarily as a contractor, with all full-time work ceasing in December 2007.

4.  The Veteran's service-connected disabilities, alone, preclude him from engaging and retaining substantially gainful employment, consistent with his education and work history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to TDIU, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of a common etiology or from a single accident are considered to be one disability.  Id.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  Id.  For VA purposes, the term, unemployability, is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this appeal, the Veteran argues that he is entitled to a TDIU, citing the severity of his multiple service-connected disabilities and their functional limitations, and medical opinion evidence substantiating such assertion.  He has credibly stated that he discontinued working in any capacity as of December 2007 and there is supporting evidence for that.  In all, the Board concurs that a TDIU is warranted.  
In the matter at hand, service connection has been established for various disabilities, including residuals of a left common peroneal nerve injury and palsy, evaluated as 30 percent disabling; multiple metallic fragment wounds of the left leg and surgical treatment thereof, including a muscle hernia, evaluated as 20 percent disabling; residuals of multiple fragment wounds of the right leg, evaluated as 20 percent disabling; diabetes mellitus and associated erectile dysfunction, evaluated as 20 percent disabling; residuals of a fragment wound and surgery of the left flank and abdomen, evaluated as 10 percent disabling; neuralgia of the median nerve of the right upper extremity, evaluated as 10 percent disabling; neuralgia of the median nerve of the left upper extremity, evaluated as 10 percent disabling; fragment wound scars  of the left upper extremity, evaluated as 0 percent disabling; and fragment wound scars of the left thigh, evaluated as 0 percent disabling.  A combined disability evaluation of 80 percent has remained in effect since June 2006.  In addition, the Veteran has been found entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) on account of loss of use of a creative organ from April 2004.  Although no single disability is rated at 40 percent or more, the fragment wound injuries are from a single incident and are considered one disability for the purpose of entitlement to TDIU.  38 C.F.R. § 4.16(a) (2010).

Hence, the schedular requirements of § 4.16(a) are met.  The question presented by this appeal is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Review of the record indicates that the Veteran's claim for TDIU entitlement was received by VA in August 2006.  The Veteran reported having completed three years of high school and having worked previously as an owner and operator of a painting contracting business, with all full-time work reportedly ceasing in 2006.  The record indicates that the Veteran continued to be actively employed in his painting business at the time of his August 2006 application and continued to work in a supervisory or other capacity.  The Veteran has since reported that he discontinued all work in December 2007 and the record does not indicate otherwise.  Moreover, the record reflects that the Social Security Administration (SSA) has determined that the Veteran was permanently and totally disabled and entitled to disability benefits from early 2008.  
The fact that the Veteran's service-connected disabilities have been evaluated in combination as 80 percent disabling throughout the appeal period signifies recognition by VA that there is present resulting disability and a corresponding industrial impairment.  See 38 C.F.R. § 4.1.  Such ratings, however, are not dispositive of the question of whether service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be 


considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted:

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The RO has determined in the first instance that the Veteran is not rendered unemployable on the basis of his service-connected disabilities, citing primarily his continued employment at the time of his TDIU application and beyond.  The Veteran has since reported that he was no longer working in any capacity and his report is adequately bolstered by the SSA's grant of disability benefits shortly thereafter.  Medical evidence developed by VA through a VA examination in September 2006 denotes paralysis of the popilteal and tibial nerves, which was described as severe by the VA examiner.  Also noted were right and left leg muscle injuries, both of which the examiner found to be severe, and a variety of other limitations caused by the remaining service-connected disabilities.  As well, the VA examiner in September 2006 opined that the Veteran's multiple neuromuscular injuries, alone, severely impaired his ability to perform his current or any other job in the competitive workforce.  

On the basis of all of the evidence presented, it is concluded that the record reasonably supports the Veteran's entitlement to a TDIU.  To this extent, the appeal is granted.  



ORDER

Entitlement to TDIU is granted, subject to those provisions governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


